This appeal grows out of an automobile collision occurring on January 10, 1941, at the intersection of Post Avenue and 44th Street, Miami Beach, Florida. The plaintiff in the lower court was driving a Buick automobile south on Post Avenue, while the defendant was driving west on 44th Street. There *Page 294 
was nothing reasonably calculated to obstruct the vision of the drivers of the cars when they approached the street intersection. The evidence shows that the plaintiff sustained injuries when his car was struck by the defendant's car at the time being on the south side of 44th Street. The trial court denied a motion for a directed verdict for the defendant below and denied a motion for a new trial.
It is contended here that the verdict and judgment for the plaintiff below are not sustained by the testimony and that errors resulted in enumerated instructions to the jury on the part of the trial court. These several contentions were ably presented by counsel in oral argument at the bar of this Court. The briefs have been carefully examined and the record studied and we have concluded that, when the case is considered in its entirety, the record is free from error.
The judgment appealed from is hereby affirmed.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN and THOMAS, JJ., concur.